DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on July 29, 2022.
Specification
The disclosure is objected to because of the following informalities: [0086.1] discloses “wavelength conversion material 438” that is not in FIG. 6.  
Appropriate correction is required.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  the limitation appears to read “material and a back face” and “no photoluminescence material ”. 												 Claims 7 and 27 are objected to because of the following informalities:  the limitation appears to read “(TiO2), barium sulfate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 11-12, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0328543 A1 to Bergmann et al. (“Bergmann”) in view of U.S. Patent Application Publication No. 2014/0103373 A1 to Li et al. (“Li”), U.S. Patent Application Publication No. 2015/0280080 A1 to Wada et al. (“Wada”), and U.S. Patent Application Publication No. 2016/0372638 A1 to Todorov et al. (“Todorov”).						As to claim 1, although Bergmann discloses an LED-filament (200) comprising: a partially light transmissive substrate (202); a plurality of LED chips (204) on a front face (top) of the substrate (202); a photoluminescence material (400) that is in direct contact with and covers all of the plurality of LED chips (204); and a light scattering layer (600) is in direct contact with and covers back face (backside) of the substrate (202), wherein the light scattering layer (600) is a reflective silicone, and wherein there is no photoluminescence material layer on the back face (backside) of the substrate (202) (See Fig. 10, ¶ 0036, ¶ 0040, ¶ 0042, ¶ 0044, ¶ 0054, ¶ 0055) (Notes: the limitation “scattering” is further defined by the material in claim 7 and is defined as to reflect irregularly and diffusely by Merriam-Webster.com), Bergmann does not further disclose and the light scattering layer is in direct contact with and covers the photoluminescence material, wherein the light scattering layer contains particles of light scattering material, wherein the photoluminescence material comprises broadband green to red photoluminescence material and narrowband red photoluminescence material.											However, Li does disclose and the light scattering layer (144) is in direct contact with and covers the photoluminescence material (146), wherein the light scattering layer (144) contains particles (¶ 0067) of light scattering material (See Fig. 1, Fig. 3, Fig. 9, Fig. 10, ¶ 0016, ¶ 0044, ¶ 0051, ¶ 0054, ¶ 0064-¶ 0076) and Wada does disclose the silicone reflective layer (14) contains particles of light scattering material (See Fig. 1, ¶ 0028).													Further, Todorov does disclose wherein the photoluminescence material comprises broadband green to red photoluminescence material and narrowband red photoluminescence material (See Fig. 4, Fig. 16, Fig. 17, ¶ 0004-¶ 0009, ¶ 0049, ¶ 0069, ¶ 0070, ¶ 0074, ¶ 0077, ¶ 0081, ¶ 0082, ¶ 0085, ¶ 0086, ¶ 0087, ¶ 0119, ¶ 0149, ¶ 0150, ¶ 0157, ¶ 0158, ¶ 0166).									In view of the teachings of Bergmann, Li, Wada, and Todorov, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bergmann to have and the light scattering layer is in direct contact with and covers the photoluminescence material, wherein the light scattering layer contains particles of light scattering material, wherein the photoluminescence material comprises broadband green to red photoluminescence material and narrowband red photoluminescence material because having the light scattering layer deposited/coated on the photoluminescence materials such that the light scattering layer is in direct contact with and covers at least the photoluminescence material and the back face of the substrate reduces the quantity of the photoluminescence material required to generate a selected color of emitted light and increases the luminous efficacy, where the particles of light scattering material provide high reflectivity (See Li ¶ 0072-¶ 0075 and Wada ¶ 0028). Further, having the broadband green to red photoluminescence material and the narrowband red photoluminescence material combined with the blue light emission to emit white light can obtain high luminous flux levels and excellent color rendering performance (See Todorov ¶ 0049, ¶ 0166).										As to claim 2, Bergmann in view of Todorov further discloses wherein the photoluminescence material (400) comprises a single-layer structure comprising a single layer containing the broadband green to red photoluminescence material and the narrowband red photoluminescence material (See Todorov ¶ 0086).					As to claim 3, Bergmann in view of Li and Todorov further discloses wherein the photoluminescence material (400) comprises a double-layer structure comprising: a first layer (124) containing the narrowband red photoluminescence material that is in direct contact with and covers all of the plurality of LED chips (204/110); and a second layer (123, 122, 121) containing the broadband green to red photoluminescence material that is in direct contact with and covers the first layer (124), and wherein the light scattering layer (144) is in direct contact with and covers the second layer (123, 122, 121) (See Bergmann Fig. 10, Li Fig. 9, Fig. 10, and Todorov Fig. 4, ¶ 0086).					As to claim 5, Bergmann in view of Li and Wada further discloses wherein the light scattering material is white in color (See Li ¶ 0067 and Wada ¶ 0028) (Notes: the light scattering material is met as disclosed and claimed such that “white in color” is met).														As to claim 6, Bergmann in view of Li and Wada further discloses wherein, in an off-state, the LED-filament (200) appears white in color (See Li ¶ 0067 and Wada ¶ 0028) (Notes: the light scattering material is met as disclosed and claimed such that “white in color” is met).										As to claim 7, Bergmann in view of Li and Wada further discloses wherein the light scattering material is selected from the group consisting of: zinc oxide (ZnO), titanium dioxide (TiO2) barium sulfate (BaSO4), magnesium oxide (MgO), silicon dioxide (SiO2), aluminum oxide (Al2O3), zirconium dioxide (ZrO2) and mixtures thereof (See Li ¶ 0067 and Wada ¶ 0028).											As to claim 8, Bergmann in view of Li further discloses wherein the light scattering layer (144) comprises a mixture of particles of the light scattering material and a light transmissive binder, and wherein a weight loading of light scattering material to light transmissive binder is from 0.2 wt% to 5 wt% (See Li ¶ 0067, ¶ 0068, ¶ 0072-¶ 0074) (Notes: it would have been obvious to choose an appropriate amount in view of reflection and transmission).										As to claim 11, Bergmann in view of Todorov further discloses wherein the narrowband red photoluminescence material is one of: K2SiF6:Mn4+, K2GeF6:Mn4+, and K2TiF6:Mn4+ (See Todorov ¶ 0085).									As to claim 12, although Bergmann discloses an LED-filament lamp (100) comprising: an LED-filament (200) comprising: a partially light transmissive substrate (202); a plurality of LED chips (204) on a front face (top) of the substrate (202); a photoluminescence material (400) that is in direct contact with and covers all of the plurality of LED chips (204); and a light scattering layer (600) is in direct contact with and covers back face (backside) of the substrate (202), wherein the light scattering layer (600) is a reflective silicone, wherein there is no photoluminescence material layer on the back face (backside) of the substrate (202) (See Fig. 1, Fig. 10, ¶ 0036, ¶ 0038, ¶ 0040, ¶ 0042, ¶ 0044, ¶ 0054, ¶ 0055) (Notes: the limitation “scattering” is further defined by the material in claim 27 and is defined as to reflect irregularly and diffusely by Merriam-Webster.com), Bergmann does not further disclose and the light scattering layer that encapsulates the LED-filament and is in direct contact with and covers the photoluminescence material, wherein the light scattering layer comprises particles of light scattering material, and the photoluminescence material comprises broadband green to red photoluminescence materials and narrowband red photoluminescence material, and wherein, in an off-state, the LED-filament appears white in color.			However, Li does disclose and the light scattering layer (144) that encapsulates the LED-filament (12, 128) and is in direct contact with and covers the photoluminescence material (146), wherein the light scattering layer (144) comprises particles (¶ 0067) of light scattering material (See Fig. 1, Fig. 3, Fig. 9, Fig. 10, ¶ 0016, ¶ 0044, ¶ 0051, ¶ 0054, ¶ 0064-¶ 0076) and Wada does disclose the silicone reflective layer (14) comprises particles of light scattering material (See Fig. 1, ¶ 0028).			Further, Todorov does disclose wherein the photoluminescence material comprises broadband green to red photoluminescence materials and narrowband red photoluminescence material (See Fig. 4, Fig. 16, Fig. 17, ¶ 0004-¶ 0009, ¶ 0049, ¶ 0069, ¶ 0070, ¶ 0074, ¶ 0077, ¶ 0081, ¶ 0082, ¶ 0085, ¶ 0086, ¶ 0087, ¶ 0119, ¶ 0149, ¶ 0150, ¶ 0157, ¶ 0158, ¶ 0166).									In view of the teachings of Bergmann, Li, Wada, and Todorov, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bergmann to have and the light scattering layer that encapsulates the LED-filament and is in direct contact with and covers the photoluminescence material, wherein the light scattering layer comprises particles of light scattering material, and the photoluminescence material comprises broadband green to red photoluminescence materials and narrowband red photoluminescence material, and wherein, in an off-state, the LED-filament appears white in color because having the light scattering layer deposited/coated on the photoluminescence materials such that the light scattering layer encapsulates the LED-filament and is in direct contact with and covers at least the photoluminescence material and the back face of the substrate, and wherein, in an off-state, the LED-filament appears white in color, reduces the quantity of the photoluminescence material required to generate a selected color of emitted light and increases the luminous efficacy, where the particles of light scattering material provide high reflectivity (See Li ¶ 0072-¶ 0075 and Wada ¶ 0028) (Notes: the light scattering material is met as disclosed and claimed such that “white in color” is met). Further, having the broadband green to red photoluminescence materials and the narrowband red photoluminescence material combined with the blue light emission to emit white light can obtain high luminous flux levels and excellent color rendering performance (See Todorov ¶ 0049, ¶ 0166).							As to claim 21, Bergmann in view of Todorov further discloses wherein the single layer is in the form of a continuous strip that covers all of the LED chips (204/110) and the region of the front face (top) of the substrate (202) between the LED chips (204/110) (See Bergmann Fig. 10 and Todorov Fig. 4, ¶ 0086).					As to claim 22, Bergmann in view of Todorov further discloses wherein the first layer (124) is in the form of a continuous strip that covers all of the LED chips (204/110) and the region of the front face (top) of the substrate (202) between the LED chips (204/110) (See Bergmann Fig. 10 and Todorov Fig. 4, ¶ 0086).					As to claim 23, Bergmann in view of Li further discloses wherein the light scattering layer (600/144) comprises a respective light scattering layer (600/144) on the front (top) and back (backside) faces of the filament (200) and wherein a thickness or weight loading of particles of light scattering material in the respective light scattering layers (600/144) are different (See Bergmann Fig. 10, ¶ 0044) (Notes: the front and back faces emit different amounts of light such that the light scattering layers can be adjusted accordingly).											As to claim 24, Bergmann in view of Todorov further discloses wherein the photoluminescence material (400) comprises a single-layer structure comprising a single layer containing the broadband green to red photoluminescence material and the narrowband red photoluminescence material (See Todorov ¶ 0086).					As to claim 25, Bergmann in view of Li and Todorov further discloses wherein the photoluminescence material (400) comprises a double-layer structure comprising: a first layer (124) containing the narrowband red photoluminescence material that is in direct contact with and covers all of the plurality of LED chips (204/110); and a second layer (123, 122, 121) containing the broadband green to red photoluminescence material that is in direct contact with and covers the first layer (124), and wherein the light scattering layer (144) is in direct contact with and covers the second layer (123, 122, 121) (See Bergmann Fig. 10, Li Fig. 9, Fig. 10, and Todorov Fig. 4, ¶ 0086).			As to claim 26, Bergmann in view of Li and Wada further discloses wherein the light scattering material is white in color (See Li ¶ 0067 and Wada ¶ 0028) (Notes: the light scattering material is met as disclosed and claimed such that “white in color” is met).													As to claim 27, Bergmann in view of Li and Wada further discloses wherein the light scattering material is selected from the group consisting of: zinc oxide (ZnO), titanium dioxide (TiO2) barium sulfate (BaSO4), magnesium oxide (MgO), silicon dioxide (SiO2), aluminum oxide (Al2O3), zirconium dioxide (ZrO2) and mixtures thereof (See Li ¶ 0067 and Wada ¶ 0028).											As to claim 28, Bergmann in view of Li further discloses wherein the light scattering layer (144) comprises a mixture of particles of the light scattering material and a light transmissive binder, and wherein a weight loading of light scattering material to light transmissive binder is from 0.2 wt% to 5 wt% (See Li ¶ 0067, ¶ 0068, ¶ 0072-¶ 0074) (Notes: it would have been obvious to choose an appropriate amount in view of reflection and transmission).										As to claim 29, Bergmann in view of Todorov further discloses wherein the narrowband red photoluminescence material is one of: K2SiF6:Mn4+, K2GeF6:Mn4+, and K2TiF6:Mn4+ (See Todorov ¶ 0085).					
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0328543 A1 to Bergmann et al. (“Bergmann”), U.S. Patent Application Publication No. 2014/0103373 A1 to Li et al. (“Li”), U.S. Patent Application Publication No. 2015/0280080 A1 to Wada et al. (“Wada”), and U.S. Patent Application Publication No. 2016/0372638 A1 to Todorov et al. (“Todorov”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0069089 A1 to Hussell et al. (“Hussell”). The teachings of Bergmann, Li, Wada, and Todorov have been discussed above.		As to claim 10, although Todorov discloses high luminous flux levels (See ¶  0049), Bergmann, Li, Wada, and Todorov do not further disclose wherein the LED-filament has a luminous efficacy of at least 180 Im/W.							However, Hussell does disclose wherein the LED-filament has a luminous efficacy of at least 180 Im/W (See ¶ 0058, ¶ 0060).							In view of the teaching of Hussell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bergmann, Li, Wada, and Todorov to have wherein the LED-filament has a luminous efficacy of at least 180 Im/W because having a higher luminous efficacy may enable broader applications that have traditionally been served by incandescent and/or fluorescent light sources (See ¶ 0058, ¶ 0060).
Response to Arguments
Applicant's arguments with respect to claims 1 and 12 have been considered
but are moot in view of the new ground(s) of rejection.
Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: McKenzie et al. (US 2011/0001157 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815